Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive connected to the flap of claim 9 and both the rail/holder and flap each having a drive of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
The claims use the phrase A “and/or” B which requires a disclosure to fully show and describe the three versions used in the statement, A alone, B alone, and A and B combined together. In addition a reference is only required to disclose one of the versions. See MPEP 2173.05(h) and MPEP 2143.03

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “at least one holder at least one free space” appears to be missing a word after the word holder (for example or includes) between lines 10 and 11.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 3, 6, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "holding regions" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is same or different than the two holding regions defined in line 7 of claim 1. 
Claim 3 recites the holder is configured to be U-shaped and/or wherein external legs form holding regions. The “and” in the “and/or” appears to render the claim indefinite since it is unclear how the holder is both U-shaped and has external legs since it appears these would be referring to the same element and should only be alternatives.
Claim 3 recites the external legs form holding regions and/or a transverse web of the holder that connects the external legs forms a rear holding region.  The “or” term in the “and/or” renders the claim indefinite since the transverse web requires connection to the external legs. 
Claim 6 recites the goods item is supported by at least one tray and/or container. The “and” in the “and/or” appears to render the claim indefinite since it is unclear how the tray and container are used in combination at the same time. 
Claim 6 recites the tray and/or container is supported in a form-fitting manner by the at least one incline of the holder and/or by the support structure.  This is considered indefinite since the use of the term “and/or” in line 3 of claim 5 renders the incline and/or support structure as an alternative to the holder being horizontal. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,802,991 to Brown. As best understood due to the 112 issues above, Brown teaches a piece good box. The piece goods box is composed at least one piece goods chamber (92) with a holder (66) for receiving at least one piece goods item. The holder is u-shaped with a transverse web (70 or 13) and two external legs (72,74 or 95) that are lateral, holding regions. The front side of the holder is covered by at least one flap (20,22) that pivots to create an open space in the horizontal direction as best seen in figure 1. The holder is displaceable along a rail system (46) in a horizontal direction via a spindle drive (11,12,24) from a storage position (Fig 4) and a transfer position (Fig 1). The free space is alternately the space inside the drawer between the side walls (72) or the space between the frame walls (95) that receives the container (drawer). . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Due to the use of “and/or” as an alternative, the examiner considers that the incline is not required by a reference and therefore claims 5 and 6 are rejected by Brown solely above, but in order to advance prosecution the examiner has still addressed the incline below. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,802,991 to Brown. 
Brown discloses every element as claimed and discussed above except inclined side of the holder. The examiner took OFFCIAL NOTICE in the office action mailed 7/24/2020 that it is well known in the art of drawers and holders to have incline either as tapered sides or chamfered edges for aesthetics and to reduce sharp corners. US Patent 3,200,983 to Walter, US Patent 3,582,174 to Riley, US Patent 3,890,024 to Noneman, US Patent 4,174,034 to Hoo, and US Patent 3,462,208 to Black are provided solely as direct evidence to support the well-known . 

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. The applicant argues that the drive (23) shown in figure 2D and paragraph 47 describes the drive in relation to the holder (6) and flap (2). The examiner disagrees that this overcomes the objection since claim 9 require the flap also has a drive assigned to it and element (23) is already assigned between the holder and rail system. In addition due to the use of “and/or” the drawings would need to show the “and” condition which is the combination where both the holder/rail and the flap each have a drive assigned. 
	The applicant argues that Brown does not have a free space because the bottom (70) interferes. The examiner disagrees since the claims do no not require the free space to be accessible from a location underneath the holder or holding regions. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The applicant argues that the alternative interpretation where elements (95) are the holder are only configured to hold the drawer and not piece goods. The examiner disagrees 
The examiner considers that due to the amendment (removing the preferably) the incline of claim 5 and 6 is claimed in an alternative and is not required in a rejection. Therefore the examiner considers that Brown alone will teach features that meet the limitations of claims 5 and 6. However to advance prosecution and to answer the traverse of the official notice, the examiner has maintained the 103 rejection on claims 5 and 6. The examiner has cited US Patent 3,200,983 to Walter, US Patent 3,582,174 to Riley, US Patent 3,890,024 to Noneman, US Patent 4,174,034 to Hoo, and US Patent 3,462,208 to Black to be provided solely as direct evidence to support the well-known in the art statement. US Patent 3,200,983 to Walter, US Patent 3,582,174 to Riley, US Patent 3,890,024 to Noneman, and US Patent 3,462,208 to Black each teach the side walls of drawer having a taper/incline. US Patent 4,174,034 to Hoo teaches a chamfers at the upper edges of the container. In addition the examiner has cited an article from Fine woodworking that teaches breaking (softening) the edges of wooden furniture/drawers with chamfers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637